Citation Nr: 1620924	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to November 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the appeal was later transferred to the RO in Albuquerque, New Mexico.

In September 2014, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer available to participate in a decision on this appeal.  In March 2016, the Board notified the Veteran of his right to request a new Board hearing before a VLJ who will decide his claim.  The Veteran indicated in a March 2016 response that he did not wish to appear at another Board hearing, and that he wanted his case to be considered on the evidence of record.  A transcript of the September 2014 hearing is of record.

As a result of contentions made by the Veteran during his September 2014 Board hearing and in a September 2015 statement, and contentions made by his mother in an April 2016 statement, the Board finds that the question of whether TDIU is warranted is part and parcel to the rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In February 2015, the Board remanded the claim of entitlement to a compensable disability rating for bilateral hearing loss for further evidentiary development.

The issue of entitlement to service connection for psychiatric disability, including as secondary to service-connected bilateral hearing loss and tinnitus, was raised by the record in the Veteran's September 2015 statement and in his mother's April 2016 statement.  The matter is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

When the Board remanded the Veteran's hearing loss claim in February 2015, it specifically directed, inter alia, that the AOJ obtain clarification with respect to specific items involving a September 2014 private audiogram from Soundpoint Audiology (Soundpoint); namely, (1) whether the audiologist that conducted the audiological testing is a state-licensed audiologist; (2) what the exact numbers were, in decibels, for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz); (3) whether puretone threshold readings were conducted at the 3,000 Hertz frequency, and if so, what the reading was or whether it may be ascertained by interpreting the line drawn between the 2000 and 4000 Hertz values; and (4) whether speech discrimination testing was conducted using the Maryland CNC test, and if so, what the speech discrimination scores were, with an explanation of any references to "MCL."

In an August 2015 letter, the AOJ requested authorization from the Veteran to obtain the requested information from Soundpoint.  In September 2015, the AOJ issued a supplemental statement of the case, continuing to deny the claim for a compensable disability rating for bilateral hearing loss.  The Veteran subsequently provided the requested authorization 14 days later.  

A September 2015 Report of Contact shows that the AOJ contacted Soundpoint at that time.  Notations on the form, however, ambiguously indicated that there were, "No Records Found," while also indicating that after obtaining a fax number to request records from the audiologist's office, a fax was successfully sent.  There is no indication that other than requesting treatment records, the AOJ requested the information as instructed in the February 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders).  

Regardless, no records from Soundpoint were associated with the claims file; and while the AOJ notified the Veteran in a September 2015 letter that treatment records had been requested from Sandpoint, the AOJ did not notify him that the requested records were not received, or make a second request for records, as required by VA law.  See 38 U.S.C.A. § 5103A(b) (West 2014).

With respect to the TDIU claim, the Board cannot fairly adjudicate the claim without obtaining an adequate medical opinion regarding the effects of his service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Accordingly, the appeal is REMANDED for the following action:

1.  The AOJ must send the Veteran a letter requesting that he provide VA updated authorization to request clarification with respect to his September 2014 private audiogram from Soundpoint Audiology.  

2.  Then, the AOJ must request that Soundpoint Audiology provide clarification with respect to the September 2014 audiogram as to the following:

(i)  State whether the audiologist that conducted the September 2014 audiological testing is a state-licensed audiologist; 

(ii)  Provide the exact numbers, in decibels, for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz); 

(iii)  State whether puretone threshold readings were conducted at the 3,000 Hertz frequency, and if so, what the reading was, or whether the 3,000 Hertz value may be ascertained by interpreting the line drawn between the 2000 and 4000 Hertz values; and 

(iv)  State whether speech discrimination testing was conducted using the Maryland CNC test, and if so, what the speech discrimination scores were, explaining any references to "MCL."

If no response is received from Soundpoint Audiology, the AOJ must make a second request for the information. 

If the requested clarification is received, the AOJ must associate the document(s) with the claims file.  If after a second attempt, no response is received, the AOJ must then send a notification letter to the Veteran and his representative.  The notification must identify records requested; explain the efforts made to obtain the records; and explain that his claim will be decided based on the evidence of record, but that this does not prohibit the submission of requested records at a later date, if such submission is otherwise allowed.  38 U.S.C.A. § 5103A(b).

The AOJ must give the Veteran and his representative reasonable time to respond to the notice before readjudicating the claim.

3.  Ensure that the Veteran is scheduled for a VA audiology examination.  The examiner must review the claims file in conjunction with the examination.  The examiner must comment on the functional impairment caused solely by the Veteran's service connected bilateral hearing loss and tinnitus.  

4.  If the Veteran does not meet the percentage requirements for a schedular TDIU, the AOJ must refer that issue to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

5.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case, allowing an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

